Citation Nr: 1641448	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has claimed entitlement to service connection for posttraumatic stress disorder (PTSD), the record shows he has also been diagnosed with depression.  Accordingly, the Board has recharacterized the claim as reflected on the title page. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The record shows the Veteran has been diagnosed with depression.  As discussed below, there is conflicting evidence as to whether he also has PTSD.

The Veteran filed his claim for service connection for a psychiatric disorder in January 2010.  In a February 2010 statement, he explained that he served in Guam during the Vietnam conflict, and his duties involved loading bombs onto B-52 aircraft for use in Vietnam.  His symptoms began in service when he kept thinking about women and children being killed by the bombs he loaded.  He stated he used marijuana, heroin and valium to stop from thinking about it.  The Board notes the Veteran's service personnel records show that he was disciplined and treated for drug use in service.  The Veteran stated he had been having dreams ever since service of women and children being killed by falling bombs, and that he felt someone might "get him" because of his duty assignments in Guam.

The Board notes that December 2009 VA mental health treatment notes show the Veteran complained of depression and insomnia caused by dreams in which he saw women and children blown apart by bombs.  It was noted the Veteran's nightmares occurred about 15 times per month.

In March 2010, the RO issued a formal finding that there was a lack of information required to corroborate the Veteran's claimed in-service stressors.

Upon a review of the Veteran's service treatment records (STRs), the Board notes the Veteran's October 1971 entrance medical examination showed that his psychiatric status was normal.  In his October 1974 report of medical history prior to discharge, however, the Veteran indicated he had frequent trouble sleeping.  A reviewing physician stated the Veteran had reported trouble sleeping since April 1974.  Treatment notes show the Veteran was seen in the mental health clinic in November 1973 and February 1974, but no specific symptoms or treatments are documented.  In October 1973, he reported having trouble sleeping at night.  A February 1974 evaluation letter by his supervisor states he was definitely a loner and worked best by himself, that he was a confused young man, and that he was unstable and subject to moods of depression.  In addition, in an undated service personnel record, the Veteran requested that a disciplinary proceeding against him be delayed because he felt he had a mental problem.  He stated he had scheduled an appointment with the mental health clinic for September 1974.

The Board notes the record also shows the Veteran was struck in service by an automobile while walking in August 1973.  October 1973 treatment notes show he reported he did not remember being struck, but remembered waking up in the hospital shortly afterward.  The medical evidence of record is conflicting as to whether the Veteran lost consciousness.  In October 2016, a VA examiner found the Veteran had suffered a traumatic brain injury (TBI) due to the August 1973 accident.  However, the examiner found none of the Veteran's psychiatric symptoms were related to his in-service TBI.  The Veteran was granted service connection for his TBI residuals in an October 2016 rating decision.

The Veteran was afforded a VA psychiatric examination in June 2010.  The examiner noted the Veteran's reported in-service stressors, described above, in addition to further stressor events that occurred while the Veteran was incarcerated in the 1990s.  The examiner diagnosed the Veteran with both major depression and PTSD, but did not provide an opinion as to whether either or both conditions were etiologically related to service.

The Veteran was afforded an additional VA examination on a contract basis in November 2010.  The examiner noted the Veteran's reported in-service stressors and his symptoms at the time of the examination, including trouble sleeping for the prior 10 to 12 years due to occasional nightmares, and depression, which the examiner attributed to the Veteran's "life circumstances."  Upon examination, the examiner diagnosed the Veteran with mild depressive disorder and cannabis use, but found he did not meet the criteria for a diagnosis of PTSD.  The examiner also determined the Veteran's depression was not related to his Air Force service.  In this regard, the examiner stated that the Veteran's sleep disturbance was the primary symptom of his depression, and that his sleep had been disturbed only for the past 10 to 12 years, well after his service discharge.
 
The Board first notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Board notes that although the November 2010 examiner acknowledged that the June 2010 examiner had diagnosed the Veteran with PTSD, the November 2010 examiner did not address the basis for the June 2010 diagnosis contained in the examination report in any detail.  In addition, the November 2010 examiner provided no discussion of the Veteran's relevant STRs, which show that between November 1973 and his discharge in November 1974, he visited the mental health clinic on 3 occasions, reported frequent trouble sleeping, and was noted to be a loner, a confused young man, unstable, and subject to moods of depression.  These documented in-service symptoms, particularly the Veteran's report of trouble sleeping, directly contradict the November 2010 examiner's finding that the Veteran's sleeping disturbance began many years after service.  For the foregoing reasons, the Board finds the November 2010 VA examination report is inadequate for adjudication purposes.  As such, a remand is warranted in order to afford the Veteran an additional VA examination.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Following the examination and a review of the relevant records and lay statements, the examiner should confirm or rule out diagnoses of depression, PTSD, and any other acquired psychiatric disorder.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.  

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated in or is otherwise etiologically related to the Veteran's Air Force service.

In providing his or her opinion, the examiner must address the June 2010 VA examiner's diagnosis of the Veteran with PTSD.

The examiner must also address the Veteran's service treatment records, which show that between November 1973 and his discharge in November 1974, he visited the mental health clinic on 3 occasions, reported frequent trouble sleeping, and was noted to be a loner, a confused young man, unstable, and subject to moods of depression.

The examiner must also address the Veteran's competent lay statements to the effect that he continues to have nightmares involving the bombs he loaded into aircraft during service being dropped on women and children in Vietnam.

The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




